COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON



                                    ORDER


Appellate case name:       In the Interest of V.L.B., a child

Appellate case number: 01-14-00201-CV

Trial court case number: 2012-46873

Trial court:              274th District Court, Harris County



      The court requests that the Harris County District Clerk provide a
supplemental record with the following document:


      Image #58571267 Affidavit of Indigence filed December 2, 2013.


      The exhibit is due in this Court no later than August 5, 2014.

      It is so ORDERED.


Judge’s signature: /s/ Jane Bland
                   Judge Bland, Acting individually



Date: July 22, 2014